DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6 & 15-20 in the reply filed on 11/18/2021 is acknowledged.  The traversal is on the ground(s) that unity of invention is presents because independent Claims 1 & 7 share a common special technical feature which makes a contribution over the prior art.  This is not found persuasive at least because the prior art rejection below in view of Masuyama demonstrates that this special technical feature does not actually make a contribution over the prior art.  Therefore, unity of invention is not present.  Nevertheless, as the previous restriction requirement made clear, Claims 1, 7, 13, & 19 are linked to both inventive Groups I and II.  Therefore, Claims 1-7, 13, & 15-20 are examined herewith, while Claims 8-12 & 14 remain withdrawn from consideration for the reasons detailed in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT-EMITTING DEVICE INCLUDING LIGHT OUTPUTTING LAYER HAVING WAVY SHAPE, AND MANUFACTURING METHOD THEREFOR.

Claim Objections
Claims 2, 4-6, 11-14, & 16-18 are objected to because of the following informalities:  
Regarding Claims 2, 4-6, 11-12, & 16-18:
Before “light extracting”, insert ---transparent--- to be consistent with parent Claims 1 or 7.

Regarding Claims 13-14:
Delete misspelled “polymide”.  Insert ---polyimide---.

Regarding Claim 18:
After “light extracting”, insert ---component--- to be consistent with parent Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2016/0327695 to Masuyama et al. (from hereinafter Masuyama).
Regarding Claim 1, Masuyama teaches an organic light emitting device (e.g. 100/200/300 in Figs. 1-9; see Fig. 8(b) shown below for convenience), comprising a transparent light extracting component (e.g. “optical substrates” 1/20/30; see ¶ [0125-132]) on a light outputting side, the transparent light extracting component (1/20/30) comprising a light outputting layer (e.g. “projection-depression structure layer” 3; see ¶ [0036-59]), and at least one surface (e.g. top of 3) of the light outputting layer (3) having a first wavy shape (i.e. “projection-depression structure”).

    PNG
    media_image1.png
    334
    415
    media_image1.png
    Greyscale


Regarding Claim 2, Masuyama teaches the organic light emitting device (100/200/300) according to claim 1, wherein the light extracting component (1/20/30) further comprises a shape preserving layer (e.g. “coating layer” 9; see ¶ [0114-123]) on the light outputting layer (3) in a light exiting direction of the organic light emitting device (100/200/300) and in contact with the light outputting layer (3), and a surface (e.g. top of 3) of the light outputting layer (3) facing the shape preserving layer (9) has the first wavy shape; and
a surface (e.g. bottom of 9) of the shape preserving layer (9) facing the light outputting layer (3) has a second wavy shape, the second wavy shape is complementary to the first wavy shape (as reasonably evidenced by Fig. 8b).

Regarding Claim 3, Masuyama teaches the organic light emitting device (100/200/300) according to claim 2, wherein the shape preserving layer (9) comprises silicon oxide (i.e. “silica”; see ¶ [0118]) or silicon nitride.

Regarding Claim 5, Masuyama teaches the organic light emitting device (100/200/300) according to claim 1, wherein the organic light emitting device (100/200/300) is a bottom-emitting organic light emitting device (see ¶ [0131] teaching “bottom emitting organic EL element”), and
the light extracting component (1/20/30) is a base substrate of the organic light emitting device (100/200/300).

Regarding Claim 7, Masuyama teaches a method of manufacturing an organic light emitting device (e.g. 100/200/300 in Figs. 1-9; see Fig. 8(b) shown above for convenience), comprising:
forming a transparent light extracting component (1/20/30) comprising a light outputting layer (3), and a surface (e.g. top of 3) of the light outputting layer (3) having a first wavy shape (i.e. “projection-depression structure”).

Regarding Claim 13, Masuyama teaches the method according to claim 7, wherein the light outputting layer (3) comprises polyimide (see ¶ [0046]).

Regarding Claim 15, Masuyama teaches the organic light emitting device (100/200/300) according to claim 2, wherein a surface (e.g. top of 9) of the shape preserving layer (9) away from the light outputting layer (3) has a third wavy shape (i.e. “projection-depression structure”), and the third wavy shape is identical to the first wavy shape (as reasonably evidenced by Fig. 8b).

Regarding Claims 16-18, Masuyama teaches the organic light emitting device (100/200/300) according to claim 1, wherein the organic light emitting device (100/200/300) is a top-emitting organic light emitting device (see ¶ [0131] teaching “optical substrates 1, 20, and 30 can also be used, for example, in manufacturing of optical elements such as top emitting organic EL elements”), and the organic light emitting device (100/200/300) further comprises a base substrate (2) and a light emitting layer (e.g. “organic layer” 11; see ¶ [0179]) on the base substrate (2); and the light extracting component (1/20/30) is on a side of the light emitting layer (11) away from the base substrate (2);
wherein the organic light emitting device (100/200/300) further comprises an encapsulation layer (also 1/20/30), and the light extracting component (1/20/30) is between the light emitting layer (11) and the encapsulation layer;
wherein the light extracting component (1/20/30) is reused as an encapsulation layer (as reasonably evidenced by Figs. 1 & 8, illustrating how light extracting component 1/20/30 forms an “encapsulation layer” on the bottom part of OLEDs 100/200/300)).

Regarding Claim 19, Masuyama teaches the organic light emitting device (100/200/300) according to claim 1, wherein the light outputting layer (3) comprises polyimide (see ¶ [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama in view of U.S. Pre-Grant Pub. 2007/0200492 to Cok et al. (from hereinafter Cok) 
Regarding Claim 4, Masuyama teaches the organic light emitting device (100/200/300) according to claim 2, wherein a surface (e.g. top of 9) of the shape preserving layer (9) away from the light outputting layer (3) has a third wavy shape.
Masuyama may not explicitly teach that: 
the light extracting component (1/20/30) further comprises a planarization layer on the shape preserving layer (9) in the light exiting direction of the organic light emitting device (100/200/300) and in contact with the shape preserving layer (9); and
a surface of the planarization layer facing the shape preserving layer (9) has a fourth wavy shape, the fourth wavy shape is complementary to the third wavy shape, and a surface of the planarization layer away from the shape preserving layer (9) is planar.
Cok does teach a similar organic light emitting device (e.g. Figs. 1-7; see Fig. 3 shown below for convenience) comprising:
a planarization layer (18; see ¶ [0042, 44, & 48-50]) on an analogous shape preserving layer (24) in a light exiting direction of the organic light emitting device and in contact with the shape preserving layer (24); and
a surface of the planarization layer (18) facing the shape preserving layer (24) has a fourth wavy shape, the fourth wavy shape is complementary to the third wavy shape, and a surface of the planarization layer (18) away from the shape preserving layer (9) is planar (e.g. with respect to color filters/converters 40/42).  Cok further teaches that this layer configuration is implemented for the express benefit of increasing light output (see ¶ [0050 & 53-54]).

    PNG
    media_image2.png
    412
    895
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the planarization layer (18) of Cok in the display device of Masuyama, because Cok demonstrates that this layer configuration predictably and beneficially increases light output (see Cok ¶ [0050 & 53-54]). 
Finally, the claimed planarization layer would have been obvious because Cok demonstrates that this configuration is an art-recognized equivalent for the same purpose of enhancing light output of a display device (see MPEP § 2144.06).



Regarding Claim 6, Masuyama and Cok teach the organic light emitting device (100/200/300) according to claim 1 (all citations address Masuyama unless otherwise noted), wherein the organic light emitting device (100/200/300) is a bottom-emitting organic light emitting device (see ¶ [0131] teaching “bottom emitting organic EL element”), and the organic light emitting device (100/200/300) further comprises a base substrate (e.g. “support substrate” 2) and a thin film transistor layer (e.g. Cok 30, see ¶ [0047-49]; see also Masuyama ¶ [0131] teaching “the optical substrates 1, 20, and 30 can also be used, for example, in a variety of electronic devices, particularly… thin film transistors for liquid crystal displays, organic transistors…”) on the base substrate (2); and
the light extracting component (Masuyama 1/20/30; Cok 18/22/24) is between the base substrate (2) and the thin film transistor layer (Cok 30).

Regarding Claim 20, Masuyama and Cok teach the organic light emitting device (100/200/300) according to claim 1, wherein the planarization layer (Cok 18) comprises polyimide (see Masuyama ¶ [0046]).
Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892